       Case 3:17-cv-03301-EMC Document 133 Filed 03/13/20 Page 1 of 1

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                    March 12, 2020


Clerk
United States Court of Appeals for the Ninth
Circuit
95 Seventh Street
San Francisco, CA 94103-1526


      Re: LinkedIn Corporation
          v. hiQ Labs, Inc.
          No. 19-1116
          (Your No. 17-16783)


Dear Clerk:

     The petition for a writ of certiorari in the above entitled case was filed on
March 9, 2020 and placed on the docket March 12, 2020 as No. 19-1116.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Lisa Nesbitt
                                        Case Analyst
